 Case 2:20-cv-11065-SFC-APP ECF No. 3 filed 05/27/20         PageID.54     Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


MICHAEL ANTHONY GIUCHICI,

                   Petitioner,                       Case Number: 2:20-CV-11065
                                                     Honorable Sean F. Cox
v.

SHANE JACKSON,

                   Respondent.
                                           /

         OPINION AND ORDER TRANSFERRING SUCCESSIVE
         HABEAS CORPUS PETITION TO THE UNITED STATES
           COURT OF APPEALS FOR THE SIXTH CIRCUIT

      Michael Anthony Giuchici was convicted of first-degree murder, Mich.

Comp. Laws § 750.316, in connection with the 1979 shooting death of his father.

He was sentenced to life imprisonment. Now before the Court is Giuchici’s habeas

corpus petition. For the reasons explained below, the Court will transfer the

petition to the Sixth Circuit Court of Appeals as a successive petition.

I. Background

      Giuchici was convicted of first-degree murder following a jury’s verdict of

guilty but mentally ill, in Lapeer County Circuit Court. On November 19, 1979, he

was sentenced to life imprisonment.
    Case 2:20-cv-11065-SFC-APP ECF No. 3 filed 05/27/20      PageID.55    Page 2 of 4




        In 1997, after unsuccessfully challenging his convictions on direct review,

Giuchici filed a petition for writ of habeas corpus in the United States District

Court for the Western District of Michigan. See Giuchici v. Pitcher, No. 97-00345.

The case was assigned to the Honorable David W. McKeague, who addressed the

merits of the claims raised and denied habeas corpus relief. See 9/29/1999 Op.

Adopting Report & Recommendation. (ECF No. 54.) The district court also

denied a certificate of appealability. See 1/31/2000 Order. (ECF No. 67.) The

Court of Appeals dismissed the case because the notice of appeal was not timely

filed. Giuchici v. Pitcher, No. 99-2485 (6th Cir. March 20, 2000).

        On April 14, 2020, Giuchici filed his current habeas petition.1 (ECF No. 1.)

He argues that he was denied a fair trial because he was never afforded a

competency hearing.

II. Discussion

        A petitioner challenging a state court judgment under 28 U.S.C. § 2254 must

“seek authorization in a federal appeals court before filing a ‘second or successive

application’ in district court. 28 U.S.C. § 2244(b)(3)(A).” In re Stansell, 828 F.3d




1
 The petition was docketed on the Court’s ECF system on May 12, 2020. The docketing
delay was caused by issues associated with the ongoing Covid-19 pandemic.

                                           2
 Case 2:20-cv-11065-SFC-APP ECF No. 3 filed 05/27/20          PageID.56     Page 3 of 4




412, 414 (6th Cir. 2016). A habeas petition is “second or successive” for purposes

of 28 U.S.C. § 2244(b) if the petition challenges the

same conviction(s) challenged in a prior petition and the prior petition was

decided on the merits. In re William Garner, 612 F.3d 533, 535 (6th Cir. 2010),

citing In re Cook, 215 F.3d 606, 607-08 (6th Cir. 2000). Federal “district courts

lack jurisdiction to consider ‘second or successive’ habeas applications without

prior authorization from the appropriate Court of Appeals.” Franklin v. Jenkins,

839 F.3d 465, 475 (6th Cir. 2016).

      Giuchici could have raised his current claim in his previous petition. The

earlier habeas petition was dismissed on the merits. Therefore, the current petition

is “second or successive” to the 1997 petition and Giuchici was required to seek

preauthorization from the Court of Appeals before filing the petition here, which

he did not do. When a successive petition for habeas corpus relief is filed in the

district court without prior authorization, the district court must transfer the




                                           3
    Case 2:20-cv-11065-SFC-APP ECF No. 3 filed 05/27/20               PageID.57     Page 4 of 4




petition to the Court of Appeals pursuant to 28 U.S.C. § 1631.2 In re Sims, 111

F.3d 45, 47 (6th Cir. 1997).

         Accordingly, the Court ORDERS the Clerk of Court to transfer this case to

the Sixth Circuit Court of Appeals for a determination of whether this Court may

adjudicate the merits of the petition.

         SO ORDERED.

                                              s/Sean F. Cox
                                              SEAN F. COX
                                              UNITED STATES DISTRICT JUDGE
Dated: May 27, 2020




2
    Section 1631 states:

         [w]henever a civil action is filed in a court ... and that court finds that there
         is a want of jurisdiction, the court shall, if it is in the interest of justice,
         transfer such action ... to any other such court in which the action ... could
         have been brought at the time it was filed ..., and the action ... shall proceed
         as if it had been filed in ... the court to which it is transferred on the date
         upon which it was actually filed in ... the court from which it was
         transferred.

                                                 4
